968 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John WAYNE, Plaintiff-Appellant,Brenda Sue Wayne, et al., Plaintiffs,v.STEEL PROCESSING SERVICES, INC., Defendant-Appellee
No. 91-3992.
United States Court of Appeals, Sixth Circuit.
June 26, 1992.

Before RYAN, BOGGS and BATCHELDER Circuit Judges.
PER CURIAM.


1
In this matter, several former employees of defendant-appellee, Steel Processing Services, Inc.  ("SPS"), filed workplace intentional tort claims against SPS grounded in the Ohio Supreme Court's decisions in  Blankenship v. Cincinnati Milacron Chemicals, Inc., 69 Ohio St.2d 608, 433 N.E.2d 572, cert. denied, 459 U.S. 857 (1982), and  Van Fossen v. Babcock & Wilcox Co., 36 Ohio St.3d 100, 101, 522 N.E.2d 489, 491-92 (1988).   After allowing a period for discovery, the district court granted summary judgment for SPS.


2
This Court reviews de novo the grant of summary judgment.   Leila Hosp. & Health Ctr. v. Xonics Med.  Sys., Inc., 948 F.2d 271, 274 (6th Cir.1991).   After reviewing the briefs and record in this matter, and considering the parties' oral argument, we conclude that for the reasons stated in its opinion, the district court was correct in granting summary judgment for SPS.   In particular, it is plain from the record that the former employees have failed to present evidence to demonstrate what specific injuries they suffered or that any such injuries were caused by SPS's actions.   Absent evidence of causation, the former employees' claims cannot survive SPS's motion for summary judgment.


3
AFFIRMED.